Citation Nr: 1026935	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-29 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1947 to December 
1949, from July 1950 to July 1953, and from January 1954 to July 
1970.  He died in January 2005; the appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the above claim.  When this case was initially 
before the Board in October 2009, it was remanded for further 
development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.  

In accordance with the Board's October 2009 remand instructions, 
the appellant was scheduled for a video-conference hearing in May 
2010.   However, in April 2010, three weeks prior to her 
scheduled hearing, the appellant submitted a statement to the RO 
indicating that she wished to decline the May 2010 video-
conference hearing and preferred to wait for a future visit by a 
member of the Board of Veterans' Appeals for an in-person 
hearing.  In this regard, the Board notes that a request for a 
change in a hearing date may be made at any time up to two weeks 
prior to the scheduled hearing if good cause is shown; such 
requests must be in writing and must explain why a new hearing 
date is necessary.  38 C.F.R. 20.703(c) (2009).   If good cause 
(i.e., illness, difficulty obtaining necessary records, 
unavailability of a witness) is shown, the hearing will be 
rescheduled for the next available hearing date.  Id.    

In this case, the Board finds that the Veteran's request to 
reschedule her hearing was timely filed insofar as it was 
submitted to the RO in writing more than two weeks prior to the 
scheduled hearing.  Moreover, the Board finds that the Veteran's 
desire for an in person hearing, rather than a video-conference 
hearing, constitutes good cause for her request to reschedule the 
hearing.  As such, the appellant should be rescheduled for a 
hearing before a Veterans Law Judge at her local RO.  Since the 
RO is responsible for scheduling hearings before the Board, a 
remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Schedule the Veteran for a Travel Board 
hearing at the Muskogee, Oklahoma, RO 
before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




